Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128857                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  CAMERON LEE FITTS,                                                                                  Robert P. Young, Jr.
          Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 128857
                                                                   COA: 259740
                                                                   Marquette CC: 04-041351-AH
  GERALD HOFBAUER, Warden, 

  and PATRICIA L. CARUSO, 

  Director, MICHIGAN DEPARTMENT 

  OF CORRECTIONS, 

               Defendants-Appellees.
  _________________________________________/

               On order of the Court, the application for leave to appeal the May 18, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           l1219                                                              Clerk